                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               ABERDEEN DIVISION

ZORRI N. RUSH                                                                      PLAINTIFF

V.                                                   CIVIL ACTION NO: 1:18-CV-172-SA-RP

NANCY BERRYHILL,
COMMISSIONER OF SOCIAL SECURITY                                                   DEFENDANT

                      ORDER DENYING REQUEST TO MAIL ORDER

       Plaintiff Zorri N. Rush filed this case on September 12, 2018, seeking judicial review of

an unfavorable decision of the Commissioner of Social Security as it related to his claim for

supplemental security income benefits and disability insurance benefits. The Commissioner filed

a Motion to Remand [72] on September 13, 2019. This Court entered an Order [74] granting the

Defendant’s Motion on October 25, 2019, and a copy of the Order was mailed to the Plaintiff on

November 15, 2019. See Docket Entry [75].

       Now before the Court is the Plaintiff’s Motion [76] for the Final Judgment to be mailed to

him. This Motion is DENIED as moot since a copy of the requested Order was mailed to the

Plaintiff on November 15, 2019.

       It is SO ORDERED on this the 3rd day of December, 2019.


                                                    /s/ Sharion Aycock
                                                          UNITED STATES DISTRICT JUDGE
